        Case 5:21-cv-00393-AKK Document 14 Filed 06/29/21 Page 1 of 8                       FILED
                                                                                   2021 Jun-29 AM 09:55
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION


ASHLEY BOSTIC,                              )
                                            )
             Plaintiff,                     )
                                            )
      vs.                                   )              Civil Action Number
                                            )              5:21-cv-393-AKK
GENERAL REVENUE                             )
CORPORATION,                                )
                                            )
             Defendant.


                           JOINT RULE 26(f) REPORT

            Preliminary Statement Regarding Subject Matter Jurisdiction

      Plaintiff has indicated, through counsel, that the claims in the Complaint do

not establish any injury in fact, and therefore there is no Article III standing and no

subject matter jurisdiction. Because of this, Plaintiff indicated she would be filing

a motion for remand, but now intends to file an amended Complaint with new

claims that she believes will meet the Article III standing requirements and provide

this Court with subject matter jurisdiction pursuant to Hunstein v. Preferred

Collection & Mgmt. Servs., 994 F. 3d 1341 (11th Cir. 2021). At this time,

Defendant does not consent to Plaintiff’s filing an amended Complaint. Defendant

will review and respond to Plaintiff’s motion for leave under Fed. R. Civ. P.

15(a)(2). Plaintiff shall file such motion by July 9, 2021. Despite the foregoing
         Case 5:21-cv-00393-AKK Document 14 Filed 06/29/21 Page 2 of 8




subject matter jurisdiction issue and forthcoming motion for leave to amend, the

Parties have agreed upon a case schedule and submit the following joint scheduling

report in order to comply with the Court’s June 10, 2021 Order (Doc. 13.)


      Pursuant to Fed. R. Civ. P. 26(f) and this Court’s June 10, 2021 Order, (Doc.

13) a Rule 26 meeting was held on June 25, 2021 and was attended by Curtis

Hussey and Daniel Zemel (pro hac vice application forthcoming) for Plaintiff

Ashley Bostic (“Plaintiff”); and Jacob Rhode for Defendant General Revenue

Corporation (“GRC”).

1.    This case is:       Jury            .

2.    Case Synopsis: This is a putative class action alleging violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). The

Complaint alleges GRC sent a letter to Plaintiff that contained false and deceptive

information in violation of the FDCPA. Specifically, Plaintiff claims the letter

was false and misleading because it contained a reference to late charges that the

Plaintiff’s underlying contract with Mount Union University allegedly did not

allow to be charged, and also because it failed to disclose that the collection costs

identified in the letter were allegedly “only an estimate.” GRC denies these

allegations, denies that it committed any violation of the FDCPA, and denies that

class certification is proper.
        Case 5:21-cv-00393-AKK Document 14 Filed 06/29/21 Page 3 of 8




3.    EXTENSIONS FOR THE DEADLINES SET FOR DISCOVERY

CUTOFF AND DISPOSITIVE MOTIONS WILL NOT BE EXTENDED

ABSENT GOOD CAUSE SHOWN.

4.           Discovery: All discovery is to be commenced in time to be

completed by April 29, 2022.

5.           Initial Disclosures: The parties will exchange the information

required by Fed. R. Civ. P. 26 by July 23, 2021.

6.           Electronically Stored Information: To the extent it exists, relevant,

non-privileged electronic information will be produced by the parties in either PDF

or hardcopy format, to enable the parties to exchange discoverable information

without undue burden or costs. A requesting party may obtain relevant, non-

privileged, electronic information in a format other than PDF or hardcopy only

upon agreement by the parties or a showing of substantial need to the court for

such information in that format. The parties agree to the entry of an order

regarding claims of privilege or of protection with respect to the inadvertent

production of any privileged material that will allow the producing party to claw

back such inadvertently produced document and will further require that such party

produce a privilege log as to any such document.

7.           Limitations on Interrogatories: Maximum of 25 interrogatories

(including discrete subparts) by each party to any other party. Responses due 30
             Case 5:21-cv-00393-AKK Document 14 Filed 06/29/21 Page 4 of 8




days after service.

8.                Limitations on Requests for Production: Maximum of 25 requests

for production (including discrete subparts) to any other party. Responses due 30

days after service.

9.                Limitations on Requests for Admission: Maximum of 25 requests

for admission by each party to any other party. Responses due 30 days after

service.

10.               Limitations on Depositions: Maximum of 10 depositions by

plaintiff and 10 by defendant. Each deposition is limited to a maximum of 7 hours

unless extended by agreement of the parties or order of the court.

11.               Reports from retained experts under Fed. R. Civ. P. 26(a)(2):

Due from plaintiff by February 28, 2022, and from defendant by March 31, 2022.

12.               Supplementation of disclosures and discovery under Fed. R. Civ.

P. 26(e) are due as soon as reasonably possible after new information is

discovered, but no later than 45 days after discovery of the new information.

13.               Parties and Pleadings: Plaintiff is allowed until July 30, 2021 to

join additional parties and to amend the pleadings. Defendant is allowed until

August 31, 2021 to join additional parties and amend the pleadings.1



      1
          Any Amended Complaint must comply with Fed. R. Civ. P. 8(a), 10(b) and 11(b).
           Case 5:21-cv-00393-AKK Document 14 Filed 06/29/21 Page 5 of 8




          Unless the party’s pleading may be amended as a matter of course pursuant

to Fed. R. Civ. P. 15(a), the party must file a Motion for Leave to Amend. Such

Motion for Leave to Amend shall state, specifically, those matters the party wishes

to add or delete and shall contain, attached as an exhibit, the complete and

executed Amended Complaint or Amended Answer, which is suitable for filing.

The Motion for Leave to Amend, with the attached amended pleading, shall be

served in accordance with Fed. R. Civ. P. 5.

14.             Motion for Class Certification: Plaintiff’s opening motion for class

certification should be filed by November 15, 2021. Defendant’s opposition

should be filed by December 15, 2022. Plaintiff’s reply shall be filed by January

5, 2022.

15.             Dispositive Motions: All potentially dispositive motions should be

filed by May 27, 2022.

16.             Final lists of witnesses and exhibits under Fed. R. Civ. P. 26(a)(3)

and lists of deposition designations for trial testimony must be served and filed

28 days before trial.2 The parties shall have 14 days after service of final lists of

witnesses and exhibits to file objections under Fed. R. Civ. P. 26(a)(3).


      2
       Unless specifically agreed by the parties or allowed by the court for good cause shown, the
parties shall be precluded from offering substantive evidence through any witness not so listed.
The listing of a witness does not commit the listing party to have such witness available at trial or
to call such witness to testify, but does preclude the listing party from objecting to the presentation
of such witness’ testimony by another party.
          Case 5:21-cv-00393-AKK Document 14 Filed 06/29/21 Page 6 of 8




17.            Motions in Limine: All motions in limine should be filed by August

29, 2022 (15 days prior to trial).

18.            Additional Conferences:           Final Pretrial Conference requested

July 29, 2021 (45 days prior to trial date).

19.            Mediation: Unless a party objects, on March 30, 2022 (30 days

before close of discovery) the court will issue an order referring this case to

mediation.3 A party may object to the referral to mediation and in that event the

court will not issue the mediation order by corresponding with the court's chambers

on or before April 8, 2022 (21 days prior to the close of discovery). An order

sending the parties to mediation does not operate as a stay of the proceedings.4 If

the case is sent to mediation, the court will not delay any deadlines set in this

Order; specifically, the deadlines set for discovery cutoff and for filing dispositive

motions will not be extended.

20.            This case will be trial-ready by September 12, 2022.

               Estimated trial time: 3-5 days.

21.            Marking of Exhibits: Each party that anticipates offering as



      3
    The parties agree this does not set a date certain for mediation. Rather, the parties agree to
complete mediation by the date provided within the order referring this case to mediation.
      4
     Although the Northern District of Alabama’s ADR Plan provides for a stay of proceedings
during mediation (ADR Plan IV.B.4.), the parties agree this court does not stay the proceedings
for mediation.
        Case 5:21-cv-00393-AKK Document 14 Filed 06/29/21 Page 7 of 8




substantive evidence as many as six (6) exhibits shall pre-mark such exhibits in

advance of trial, using exhibit labels and exhibit lists available from the Clerk of

the Court. By the time the case is scheduled for trial, a copy of the exhibit list

shall be served and filed, with the exhibits being made available for inspection by

opposing counsel; the presentation of evidence at trial shall not ordinarily be

interrupted for opposing counsel to examine a document that has been so identified

and made available for inspection.

      Respectfully submitted on June 29, 2021.

                                          /s/ Charles W. Prueter
                                          Charles W. Prueter
                                          WALLER LANSDEN DORTCH & DAVIS, LLP
                                          1901 Sixth Avenue N, Suite 1400
                                          Birmingham, Alabama 35203
                                          charles.prueter@wallerlaw.com
                                          205.214.6380 (phone) | 205.214.8787
                                          (fax)
                                          -and-

                                          /s/ Jacob D. Rhode
                                          Jacob D. Rhode (pro hac vice)
                                          Kyle R. Miller (pro hac vice)
                                          KEATING MUETHING AND KLEKAMP, PLL
                                          One East Fourth Street, Suite 1400
                                          Cincinnati, Ohio 45202
                                          Tel. (513)579-6400
                                          Fax. (513)579-6457
                                          jrhode@kmklaw.com
                                          kmiller@kmklaw.com

                                          Counsel for Defendant General Revenue
                                          Corporation
          Case 5:21-cv-00393-AKK Document 14 Filed 06/29/21 Page 8 of 8




                                        -and-


                                         /s/ Curtis R. Hussey
                                         Curtis R. Hussey
                                         GULF COAST ADR, LLC
                                         82 Plantation Pointe Road #288
                                         Fairhope, AL 36532
                                         Tel: (251) 928-1423
                                         gulfcoastadr@gmail.com

                                        Counsel for Plaintiff Ashley Bostic




                         CERTIFICATE OF SERVICE

      I certify that on June 29, 2021 I electronically filed the foregoing document

with the U.S. District Court for the Northern District of Alabama using the

CM/ECF System, which will send a notice of electronic filing to all counsel of

record.


                                        /s/ Jacob D. Rhode
